                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF ALASKA


ALASKA RAILROAD CORPORATION,

                     Plaintiff,                     Case No. 3:20-cv-00232-JMK

      vs.
                                                         ORDER RE
FLYING CROWN SUBDIVISION                            MOTION TO INTERVENE
ADDITION NO. 1 AND ADDITION NO.
2 PROPERTY OWNERS
ASSOCIATION,

                     Defendant.




             Before the Court at Docket 42 is a motion to intervene (the Motion) filed by

Matanuska Telephone Association, Inc., including its wholly owned subsidiaries MTA

Communications, LLC, and MTA Fiber Holdings, LLC (collectively, “MTA”). Plaintiff

Alaska Railroad Corporation (“ARRC”) opposed the motion at Docket 51; MTA replied at

Docket 56.

                                  I.   BACKGROUND

             On September 21, 2020, ARRC filed an action to quiet title to its asserted

interest in a right-of-way (“ROW”) crossing Flying Crown Subdivision Addition No. 1 and

Addition No. 2 Property Owners Association’s (“Flying Crown”) property, which ARRC




        Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 1 of 10
characterizes as an exclusive-use easement. 1 MTA seeks to intervene as a defendant both

as a matter of right and permissively under Rule 24 of the Federal Rules of Civil

Procedure. 2 MTA alleges it “has had facilities and equipment located within the exterior

boundaries of the Railroad easement,” and as a permittee of ARRC to utilize those lands,

has an interest in judicial determination of the legal issues governing this case. 3 ENSTAR

Natural Gas Company, a division of SEMCO Energy, Inc., and Alaska Pipeline Company

(collectively, “ENSTAR”) sought to intervene in a similar fashion. 4 The Court granted in

part and denied in part ENSTAR’s Motion to Intervene at Docket 52, allowing ENSTAR

to participate as amici curiae, but denying intervention. The Court also must deny MTA’s

request for intervention.

                                          II.   DISCUSSION

A.      Intervention as of Right

                 The Ninth Circuit requires an applicant for intervention as of right under

Rule 24(a)(2) to demonstrate that

                 (1) it has a significant protectable interest relating to the
                 property or transaction that is the subject of the action; (2) the
                 disposition of the action may, as a practical matter, impair or
                 impede the applicant’s ability to protect its interest; (3) the
                 application is timely; and (4) the existing parties may not
                 adequately represent the applicant’s interest. 5

         1
           Docket 1.
         2
           Docket 42-1 at 9–27.
         3
           Dockets 42 at 3, 42-1 at 5 (“the legal questions raised in this case involve the purpose and scope
of both the 1914 Easement and ARTA legislation. Resolution of these issues will directly affect all other
landowners and occupants (including MTA) whose properties or facilities lie within the 200-foot-wide 1914
Easement right-of-way from Seward, Alaska, to Fairbanks, Alaska, and its environs.”).
         4
           Docket 24.
         5
           Chamness v. Bowen, 722 F.3d 1110, 1121 (9th Cir. 2013) (citing United States v. Alisal Water
Corp., 370 F.3d 915, 919 (9th Cir. 2004)).

Alaska RR Corp. v. Flying Crown Subdivision                                     Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                         Page 2
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 2 of 10
Although given liberal construction in favor of applicants, “failure to satisfy any one of the

requirements is fatal to the application. . . .” 6 While the parties agree that MTA’s Motion

is timely, the Court is not persuaded that MTA meets the remaining three factors required

for intervention as a matter of right.

        1.       Significant, protectable interest

                 With regard to the first factor, “an applicant for intervention has a

significantly protectable interest if the interest is protected by law and there is a relationship

between the legally protected interest and the plaintiff’s claims.” 7 Although Rule 24(a)(2)

does not require “a specific or equitable interest” be asserted, 8 an “applicant generally

satisfies the ‘relationship’ requirement only if resolution of the plaintiff’s claims will

actually affect the applicant.” 9 MTA asserts a “protectable interest in extending its

telephone lines across or parallel to the tracks, overhead or buried, pursuant to a co-

occupancy right that the 1914 Easement specifically reserved.” 10 MTA represents itself as

a “co-user of the 1914 easement” and appears to allege that the Act of March 12, 1914,

43 U.S.C. § 975 et seq. (commonly referred to as the Alaska Railroad Act or “1914 Act”), 11

in addition to reserving a ROW to the federal government for the construction of railways,




         6
            Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 950 (9th Cir. 2009) (citation omitted).
         7
            Alisal Water Corp., 370 F.3d at 919.
          8
            Blake v. Pallan, 554 F.2d 947, 952 (9th Cir. 1977).
          9
            Donnelly v. Glickman, 159 F.3d 405, 410 (9th Cir. 1998); see Greene v. United States, 996 F.2d
973, 976–78 (9th Cir. 1993) (holding proposed-intervenor lacked a significant protectable interest where
resolution of plaintiff’s claims would not affect proposed-intervenor directly).
         10
            Docket 42-1 at 16.
         11
            Docket 56 at 7.

Alaska RR Corp. v. Flying Crown Subdivision                                     Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                         Page 3
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 3 of 10
also reserved a ROW to MTA for construction and maintenance of telephone lines. 12 MTA

further notes it has “no facilities or equipment located within the Flying Crown lands.” 13

                 First, it is difficult for the Court to find that MTA has a legally protectable

interest in co-occupancy rights to ARRC’s ROW. The 1914 Act states:

                 The authority herein granted shall include the power to
                 construct, maintain, and operate telegraph and telephone lines
                 so far as they may be necessary or convenient in the
                 construction and operation of the railroad or railroads as herein
                 authorized . . . and in all patents for lands hereafter taken up,
                 entered or located in the Territory of Alaska, there shall be . . .
                 reserved to the United States a right of way for the construction
                 of railroads, telegraph and telephone lines. 14

The Act appears to grant the federal government a right-of-way to construct telephone lines

in accordance with railroad operations, not MTA.                Furthermore, the 1914 Act was

effectively repealed with the passage of ARTA in 1983. At this early stage in the litigation,

the Court declines to rule on this issue specifically, but finds that, based on MTA’s limited

briefing of its claim to a property interest in ARRC’s ROW, it has not met its burden of

proving that it possesses a protectable right in such lands under the 1914 Act.

                 Second, the underlying subject matter here is ARRC’s asserted rights to an

exclusive-use easement on Flying Crown’s property.                 MTA’s speculative interest in

constructing telephone lines across other properties on which ARRC asserts a ROW, or

MTA’s suggestion that ARRC overcharges for access to lands on which it claims a similar

exclusive-use easement, is far too attenuated from Plaintiff’s claim in this case to permit

        12
           Id.
        13
           Docket 42-1 at 17.
        14
           Act of March 12, 1914, 43 U.S.C. § 975, et seq.; 38 Stat. 305 (“1914 Act”), repealed by ARTA,
Pub. L. 97-468, Title VI, § 615(a)(1) (emphasis added).

Alaska RR Corp. v. Flying Crown Subdivision                                 Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                     Page 4
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 4 of 10
intervention. 15 Nor is MTA’s “continuing interest in a judicial determination of the scope

and extent of ARRC’s underlying railroad easement rights that are central to the Flying

Crown litigation” sufficiently related to plaintiff’s claims. 16 Just as ENSTAR argued in its

Motion to Intervene, 17 MTA claims that the Court’s legal determinations in this case will

have stare decisis consequences for all other lands on which ARRC asserts an exclusive-

use easement grounded in the 1914 Act and Alaska Railroad Transfer Act (“ARTA”). 18

But again, this interest is “several degrees removed” from the actual issue in this litigation,

which is the property interest asserted by ARRC on the lands owned by Flying Crown

pursuant to the Sperstad Patent. 19 A generalized interest in the outcome of a case is not

enough to support a right of intervention where there are no direct, ascertainable impacts

to the applicant. 20 Simply put, this Court is not convinced MTA has asserted a significant

protectable interest and the interests asserted fall short of meeting the relationship

requirement required by the Ninth Circuit.




        15
            See Montana v. United States Env’t Prot. Agency, 137 F.3d 1135, 1141–42 (9th Cir. 1998)
(holding that proposed intervenors lacked interest requiring intervention because they did not have the type
of permit that was the subject of the action).
        16
           Docket 42-1 at 17.
        17
           See Docket 24.
        18
           Docket 42-1 at 16 (“Without an authoritative judicial interpretation, it is clear that ARRC intends
to continue asserting its claim to an exclusive-use easement, solely for railroad purposes, against private
landowners, public utilities, municipalities, and even telephone companies that were granted specific
recognition in the 1914 Easement.”).
        19
           Alisal Water Corp., 370 F.3d 915, 921 (9th Cir. 2004).
        20
           See Pub. Serv. Co. of New Hampshire v. Patch, 136 F.3d 197, 205 (1st Cir. 1998)
(“[U]ndifferentiated, generalized interest in the outcome of an ongoing action is too porous of a foundation
on which to premise intervention as of right.”) (cited to in Alisal Water Corp., 370 F.3d 915, 920 (9th Cir.
2004)).

Alaska RR Corp. v. Flying Crown Subdivision                                      Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                          Page 5
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 5 of 10
        2.        Impairment of interest

                  Even if the Court could determine that MTA has a significant protectable

interest in this litigation, it cannot find that disposition of the action may, as a practical

matter, impair or impede MTA’s ability to protect that interest. MTA asserts that “a

judicial decision as to ARRC’s ‘exclusive-use’ claim and Flying Crown’s defense will have

direct and anticipated implications for MTA, whether those implications may arise by way

of future collateral estoppel, persuasive legal precedent, or otherwise.” 21 Essentially, MTA

argues that the legal decisions rendered in this case, principally whether ARTA transferred

an exclusive interest in the ROW to ARRC, will determine whether ARRC may continue

to claim an exclusive-use easement on lands MTA pays rents to access. At the heart of

MTA’s contention is its assertion that ARRC demands “exorbitant” fees for such access,

which in turn places an economic burden on MTA’s business operations. 22 MTA appears

to quietly suggest that it would no longer be required to pay rent to ARRC, or at least have

leverage to negotiate for a lower price with perhaps an alternative landlord, in the event

that this Court found for Flying Crown. Indeed, it is true that “[i]ntervention may be

required when considerations of stare decisis indicate that an applicant’s interest will be

practically impaired.” 23 But here, MTA has not shown how its alleged interests will be

impaired as a practical matter, aside from alluding to a tenuous chain of events and

speculating as to possible causes of legal action in the event of an adverse decision for




        21
             Docket 56 at 8.
        22
             Docket 42-1 at 19, 24.
        23
             Greene v. United States, 996 F.2d 973, 977 (9th Cir. 1993).

Alaska RR Corp. v. Flying Crown Subdivision                                Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                    Page 6
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 6 of 10
ARRC. 24 The “direct and anticipated implications” MTA insinuates are not clear, and even

more unclear is whether a decision in this litigation would impact MTA’s relationship as a

permittee to ARRC. Further, “the stare decisis problem is greatly lessened where there are

parties already in the suit whose position on the issues is the same as the absent party’s.” 25

Here, Flying Crown almost certainly will make the same legal arguments as MTA. In sum,

MTA has not convinced this Court that a disposition in this quiet title action may impair

its ability to protect its alleged interests.

        3.       Adequate representation

                 In determining the adequacy of representation, the Court considers three

factors: “whether the interest of a present party is such that it will undoubtedly make all

the intervenor’s arguments; whether the present party is capable and willing to make such

arguments; and whether the intervenor would offer any necessary elements to the

proceedings that the other parties would neglect.” 26 MTA does not directly address any of

the three factors established by the Ninth Circuit, but asserts that Flying Crown is ill-

equipped to represent MTA’s “unique position as a telephone utility providing services

specifically recognized in the types of uses stated in the 1914 Easement Act.” 27 ARRC




        24
            Prescott, Trustee of Fountainhead Global Trust v. Comm’r of Internal Revenue, CV. 05-834-
AS, 2005 WL 8176883, *6 (D. Or. Nov. 15, 2005) (finding intervention as a matter of right not warranted
where “disposition in th[e] pending quiet title action without Applicants’ participation [w]ould have no
controlling effect on their asserted interest.”).
         25
            Blake v. Pallan, 554 F.2d 947, 954 (9th Cir. 1977).
         26
            People of State of California v. Tahoe Regional Planning Agency, 792 F.2d 775, 778 (9th Cir.
1986).
         27
            Docket 42-1 at 18.

Alaska RR Corp. v. Flying Crown Subdivision                                 Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                     Page 7
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 7 of 10
argues that because MTA and Flying Crown are represented by the same counsel, a

presumption against intervention arises. 28

                 The Ninth Circuit has found that a presumption of adequate representation

arises “when a current party to the litigation has the same ‘ultimate objective’ as the

proposed intervenor.” 29         MTA’s ultimate objectives in this litigation are judicial

interpretations of the 1914 Act and ARTA finding ARRC does not possess an exclusive-

use easement in its ROW. 30 These are essentially the same objectives as Flying Crown.

MTA’s assertion that it shares co-occupancy rights with ARRC pursuant to the 1914 Act

is neither here nor there regarding whether ARRC has an exclusive-use easement in the

ROW on Flying Crown’s property. 31 MTA thus has failed to demonstrate it would offer

any necessary elements to the proceeding that other parties would neglect. Further,

although intervention may not always be presumptively barred when parties share counsel,

in this case the Court finds that because Mr. Meacham, counsel for MTA, already is

representing Flying Crown, he is capable and likely to assert all of MTA’s arguments in

favor of its interpretation of the 1914 Act and ARTA. 32

                 MTA has not demonstrated a significant protectable interest in ARRC’s

asserted exclusive use-easement on Flying Crown’s property, nor has it demonstrated that




        28
            Docket 51 at 5–6.
        29
            In re Weingarten, 492 Fed. Appx. 754, 756 (9th Cir. 2012).
         30
            Docket 42-1 at 18.
         31
            Id. at 20.
         32
            See In re Weingarten, 492 Fed. Appx. 754, 756 (9th Cir. 2012) (“the Weingartens are represented
by the same counsel as their father, indicating that he is ‘capable and willing to make’ the same arguments
that the Weingartens would make if they were permitted to intervene.”).

Alaska RR Corp. v. Flying Crown Subdivision                                    Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                        Page 8
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 8 of 10
its interests will be impaired or inadequately represented by Flying Crown in this litigation.

Therefore, MTA will not be permitted to intervene as a matter of right. 33

B.      Permissive Intervention

                 MTA argues it also should be granted permissive intervention under Federal

Rule of Civil Procedure 24(b). “Permissive intervention is committed to the broad

discretion of the district court” 34; however, a movant must first show: “(1) an independent

ground for jurisdiction; (2) a timely motion; and (3) a common question of law and fact

between the movant’s claim or defense and the main action.” 35 “Where a putative

intervenor has met these requirements, the court may also consider other factors in the

exercise of its discretion, including ‘the nature and extent of the intervenors’ interest and

‘whether the intervenors’ interests are adequately represented by other parties.” 36 The

Court also considers “whether the intervention will unduly delay or prejudice the

adjudication of the original parties’ rights.” 37

                 The parties appear to agree that MTA’s claims raise common questions of

law and that the Motion is timely. 38 The Court concurs. However, ARRC argues MTA

should not be permitted intervention because it “lacks standing to challenge ARRC’s title

to the ROW.” 39 MTA argues that this jurisdictional concern drops away in cases “where



        33
           See Fed. R. Civ. P. 24(a).
        34
           Orange Cty. v. Air California, 799 F.2d 535, 539 (9th Cir. 1986).
        35
           Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011).
        36
           Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 955 (9th Cir. 2009) (citing Spangler
v. Pasadena City Bd. Of Educ., 552 F.2d 1326, 1329 (9th Cir. 1977)).
        37
           Fed. R. Civ. P. 24(b)(3).
        38
           Docket 51 at 7 (noting opposition only on jurisdictional grounds).
        39
           Id.

Alaska RR Corp. v. Flying Crown Subdivision                                  Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                      Page 9
             Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 9 of 10
the district court’s jurisdiction is based upon federal question jurisdiction[.]” 40 Assuming

the Court could find that MTA need not prove independent jurisdiction for its claims,

discretionary factors would still weigh against permitting intervention. As previously

discussed, the Court finds that MTA’s interests in this litigation are far too attenuated to

justify its intervention, and also that its interests will be adequately represented by the

current parties. 41 Furthermore, determination of MTA’s permit dispute with ARRC on

properties not implicated in ARRC’s quiet title action against Flying Crown will

unnecessarily complicate adjudication of this litigation. 42 The Court will therefore decline

to exercise its discretion in granting permissive intervention.

                In light of the foregoing, the Court declines MTA’s request to intervene

under Rule 24.

                                        III.   CONCLUSION

                Therefore, IT IS ORDERED that MTA’s Motion to Intervene at Docket 42

is DENIED.

                IT IS SO ORDERED this 9th day of June, 2021, at Anchorage, Alaska.


                                                                /s/ Joshua M. Kindred
                                                               JOSHUA M. KINDRED
                                                              United States District Judge




        40
          Docket 42-1 at 23.
        41
          See supra Sections II(A)(1), (3).
       42
          See Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998) (denying permissive intervention
when “allowing intervention would only serve to undermine the efficiency of the litigation process.”).

Alaska RR Corp. v. Flying Crown Subdivision                                Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                                   Page 10
         Case 3:20-cv-00232-JMK Document 59 Filed 06/09/21 Page 10 of 10
